Citation Nr: 0910810	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

	
THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for schizophrenia, paranoid type.

2.  Entitlement to an effective date prior to January 31, 
2006, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from June 1997 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for schizophrenia, paranoid type, rated 50 percent 
from October 17, 2002, and denied entitlement to TDIU.  In 
November 2005, a Decision Review Officer granted an increased 
evaluation of 70 percent for schizophrenia, from the October 
2002 effective date of the original grant of service 
connection.  

The case was previously before the Board in February 2008, at 
which time entitlement to an effective date prior to October 
17, 2002 for the grant of service connection for paranoid 
schizophrenia was denied.  No further controversy remains on 
appeal with regard to that issue.  Also in February 2008, the 
Board remanded the questions of entitlement to increased 
evaluation for paranoid schizophrenia and entitlement to TDIU 
to the Appeals Management Center (AMC) for additional 
evidentiary development.

In a January 2009 decision, the AMC granted entitlement to 
TDIU effective from January 31, 2006.  This was a complete 
grant of the benefit sought on appeal.  As will be discussed 
further below, in March 2009, the Veteran's representative 
expressed disagreement with the assigned effective date for 
TDIU.

The AMC also confirmed and continued the assignment of a 70 
percent evaluation for paranoid schizophrenia; this issue has 
now been returned to the Board for further appellate 
consideration.

The issue of entitlement to an earlier effective date for the 
grant of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.

FINDINGS OF FACT

At no time has schizophrenia, paranoid type, caused total 
occupational and social impairment; there is no evidence of 
gross impairment of thought or communication, grossly 
inappropriate behavior, or an inability to perform activities 
of daily living.  Audio hallucinations are intermittent and 
inconsistent.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for schizophrenia, paranoid type, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.130, Diagnostic Code 9203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for paranoid schizophrenia.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.  The Board does note, however, that even 
assuming there were errors in notice prior to certification 
of the appeal to the Board, legally sufficient notice was 
provided to the Veteran in February 2008 correspondence.  The 
claim was then readjudicated in an October 2008 supplemental 
statement of the case.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
VA has obtained extensive VA inpatient and outpatient 
treatment records from those VA facilities identified by the 
Veteran or in the record.  The Veteran has submitted, or VA 
has obtained on his behalf, private medical records from P 
Psychiatric Center, H Hospital, Q Hospital Center, and SBU 
Hospital.  Social Security Administration records have also 
been obtained and associated with the claims file.  None of 
these records are relevant to the issue before the Board, as 
they deal with time periods well before that currently on 
appeal.  Records from SM Hospital do address a relevant time 
period, however, and have been obtained on the Veteran's 
behalf.  VA has afforded the Veteran repeated VA psychiatric 
examinations, including one in October 2008; the Veteran has 
not requested a personal hearing.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Evidence

SM Hospital treatment records from September 2003 to June 
2004 reveal that upon moving into the area, the Veteran 
sought treatment at the SM mental health adult clinic.  In 
September 2003, he reported a history of approximately eight 
hospitalizations over the prior two and a half years; the 
most recent was at P Hospital about 18 months earlier.  He 
was diagnosed with paranoid schizophrenia, and used Clozaril 
at bedtime.  This kept him stable.  He denied auditory or 
visual hallucinations, paranoia, or homicidal or suicidal 
ideation.  He also denied a history of drug use, though he 
had abused alcohol in the past.  On interview, the Veteran 
was neat and clean.  He was cooperative, and behavior was 
appropriate.  The Veteran was well oriented.  He stated he 
used to hear voices, but no more.  Thought processes were 
clear and goal directed, and concentration and memory seemed 
intact.  Chronic paranoid schizophrenia was diagnosed, and a 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 indicates "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

October 2003 SM hospital records reflect a different picture.  
The treating doctor suspected noncompliance with medication, 
as the Veteran stated he had more on hand than his records 
and dosages said should be possible.  The Veteran reported 
that he had multiple personalities, and was fine one minute 
and very angry, irritable, and aggressive the next.  He 
endorsed hallucinations, but could not describe their 
content.  He admitted he was paranoid, and had periods where 
he did not sleep.  He stated he had used acid in the past as 
his drug of choice, and had smoked pot.  On interview, the 
Veteran was pleasant and adequately groomed, but was distant.  
The history he provided was vague, even under questioning.  
The Veteran was restless and did not make eye contact.  
Speech was normal and coherent, and thought processes were 
goal directed, though the Veteran was preoccupied with his 
relationship issues.  He stated he did not have 
hallucinations while compliant with medications.  Memory was 
intact, but concentration was poor and there was evidence of 
some confusion.  A February 2004 treatment note indicates 
that there were continued compliance problems with 
medications and treatment, and counselors felt the Veteran 
was decompensating.  There was concern over his potential for 
violence, though he stated he would never hurt his 
girlfriend.  He complained of being very angry and irritable, 
and he endorsed paranoid suspicions.  By April 2004, the 
Veteran indicated that he and his girlfriend were living 
apart, and getting along well.  He indicated he was compliant 
with medication and was "wonderful."  In June 2004, he was 
back together with his girlfriend, but continued to do well.  
He did complain of excessive worry and "obsessively" 
thinking about things.  Work or a work therapy program was 
recommended.

A VA psychiatric examination was conducted in August 2004.  
The examiner noted, based on review of the claims file, the 
Veteran's extensive history of psychiatric hospitalizations.  
That history also reveals past reports of auditory and visual 
hallucinations, and paranoid ideation.  The doctor noted a 
past suicidal gesture through overdose.  Currently prescribed 
Clozaril was "having a very positive effect upon the 
Veteran's functioning."  Symptoms had abated a great deal.  
The medication kept him "reality oriented" despite being 
"seriously mentally ill."  The Veteran was vey socially 
isolated.  He was close only to his girlfriend.  On 
interview, the Veteran was well groomed and had good hygiene.  
For the entire interview, the Veteran sat with his head down, 
looking at the examiner through his eye brows, but he did 
maintain eye contact.  The Veteran was alert and oriented.  
No thought or communication disorders or deficits were 
observed.  The Veteran currently reported no hallucinations 
or paranoid thinking.  He described his typical mood as 
"stressed out and depressed."  He denied anger problems, 
saying he tended to bottle such feelings up.  He complained 
of trouble concentrating and focusing.  Paranoid type 
schizophrenia, in partial remission, was diagnosed, and a GAF 
of 49 was assigned.  The examiner opined that the service 
connected disability resulted in serious impairment due to 
chronic depression, chronic anxiety, social avoidance and 
isolation, and episodes of psychosis.  The doctor also opined 
that the Veteran was able to maintain a job while receiving 
proper treatment.

In a November 2005 addendum to the examination report of 
August 2004, the VA examiner stated that as long as the 
Veteran continued to use his Clozaril and complied with 
treatment, he should do well socially and occupationally.  
The doctor cautioned, however, that the Veteran was 
"seriously mentally ill" and ongoing treatment was needed 
to maintain his stability.

VA treatment records from the VA medical center (VAMC) in 
Albany, NY, for the period of March 2005 to May 2006, reveal 
a worsening level of functioning.  Doctors noted that he had 
been hospitalized again in February 2005.  The Veteran 
demonstrated increasingly paranoid thoughts, and cited 
several incidents in which he had lost his temper and became 
violent.  Family services was investigating his home 
situation.  Providers questioned his compliance with 
medications, and changed his prescription to a periodic 
injected medication in an effort to gain greater compliance.  
By September 2005, the Veteran was described as "sullen and 
angry."  He was depressed and demanded new medications.  He 
expressed homicidal thoughts tied to his paranoia.  He felt 
the CIA was monitoring him.  Situational stress, related to 
his unhappiness with his living situation, contributed to his 
problems.  Two days later, however, the Veteran was depressed 
but doing well.  He continued to attend group therapy, and 
set goals revolving around improved coping skills.  GAF 
scores of between 45 and 50 were assigned in December 2005.  
That same month he was arrested based on the complaint of his 
girlfriend following an "angry outburst."  One provider 
felt the Veteran was "responding to internal stimuli" but 
he denied any auditory hallucinations or paranoia.  The 
Veteran did state he was using marijuana.  He continued to 
display psychotic symptoms until January 2006.  In March 
2006, the Veteran reported that he was moving to Florida with 
his girlfriend and their daughter.

Records from VAMC Tampa, FL, and associated clinics covering 
the period of February 2007 to April 2008 reveal increasing 
feelings of paranoia regarding other's efforts to control him 
and tamper with his thoughts.  He accused people and 
"society" of talking about him behind his back and 
disrespecting him.  This included his four year old child, 
who he pinched in punishment.  He again voiced concern that 
the government was monitoring him, and reported that people 
were performing voodoo or black magic on him.  The Veteran 
served six months jail time, for a "misunderstanding with 
his girlfriend" and did separate from her.  He was 
prescribed Clozaril once again.  One doctor indicated that 
the Veteran had been hospitalized in March 2006 at VAMC 
Tampa, but no records of such were discovered.  In December 
2007, a GAF of 40 was assigned.  He reported that he was 
hearing voices, including Satan's, though he later said this 
was his conscience.  The Veteran moved back in with his 
girlfriend in January 2008, though he remained suspicious of 
her and her behavior.  In April 2008, the Veteran stated that 
he felt social anxiety, and did not like to leave the house.

A VA psychiatric examination was conducted in June 2008.  The 
Veteran reported receiving regular therapy and medication, 
which was helpful in managing his illness.  He complained of 
depression, anxiety, and chronic paranoia.  On interview, the 
Veteran was well groomed and neat.  No thought or 
communication disorders were noted.  The Veteran was 
oriented.  Persistent paranoid delusions were noted.  The 
examiner observed that the Veteran was unemployed, and opined 
that this was attributable to his chronic severe paranoid 
schizophrenia.  A GAF score of 50 was assigned.

The Veteran again underwent a VA examination in October 2008.  
He again reported ongoing treatment with therapy and 
medication.  He stated he has ongoing episodic paranoia and 
cannot tolerate being out of his home for extended periods 
due to anxiety.  He complained of depression, paranoia, and 
social isolation, though he did play basketball two to three 
times a week.  He reported poor concentration and loss of 
focus.  "My mind wanders and clutters my thinking."  He was 
tense on interview, but no communication disorder was noted.  
Mood was dysphoric, and thought processes showed 
"circumstantiality."  The examiner opined that the Veteran 
was unemployable due to paranoid schizophrenia with frequent 
episodes of decompensation.  He stated that the Veteran's 
illness was chronic in nature, with good response to 
medication, but he remained fragile and unable to deal 
effectively with the daily stresses of life.  He could 
perform activities of daily living, however.

Evaluation of Paranoid Schizophrenia

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, during the course 
of the appeal, the RO increased the disability rating to 70 
percent from the effective date of service connection, in 
October 2002.  The Board will consider whether a higher 
rating is warranted for any period from October 2002 forward.   

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability due to the Veteran's psychiatric condition is 
currently evaluated as 70 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9203, for schizophrenia, paranoid 
type.  The specific criteria are contained in a general 
rating formula for mental disorders.  Under the provisions of 
the general formula, a 70 percent rating is for application 
when the psychiatric disability results in: occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  Id. 

The Board finds that no schedular evaluation in excess of 70 
percent is warranted for service connected paranoid 
schizophrenia.  While it is clear that the Veteran is 
seriously ill, the symptoms of his paranoid schizophrenia 
have not resulted total occupational or social impairment.  
Though processes and content are generally unaffected, and 
the Veteran remains able to effectively communicate.  He is 
still, thanks in large part to medication, effectively 
grounded in reality.  Auditory hallucinations are not 
persistent, and the Veteran recognizes them as not real, 
describing them currently as his conscience.  While the 
Veteran is episodically very paranoid, he has generally 
demonstrated an ability to not act on his feelings.  He has 
had several incidents with his girlfriend, but the Board 
cannot say that he poses a "persistent" danger to himself 
or others at this time.  He is able to keep up his grooming, 
and does socialize to a limited extent, playing basketball 
and going to clubs or the gym.  A schedular total disability 
evaluation is not warranted.

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, the rating criteria described in 38 C.F.R. § 4.130, 
Diagnostic Code 9203 and the General rating Formula squarely 
address the reported symptomatology and manifestations of the 
Veteran's paranoid schizophrenia.  The Schedule is therefore 
adequate, and further consideration of entitlement to an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to an evaluation in excess of 70 percent for 
schizophrenia, paranoid type, is denied.


REMAND

As was noted above, during the course of the appeal, the AMC 
granted entitlement to TDIU, effective from January 31, 2006.  
This grant of entitlement in the January 2009 decision 
represents a full grant of the benefit sought in connection 
with the appeal pending before the Board, and ends the 
Board's jurisdiction over that matter.

The Veteran has, however, expressed disagreement with the 
effective date assigned for the grant of TDIU, in a March 
2009 statement from his representative.  This has initiated a 
new appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the agency f original jurisdiction for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus this claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to an effective date 
earlier than January 31, 2006 for a grant 
of TDIU.  If, and only if, the Veteran 
completes an appeal of this issue, the 
VAMC should return the case to the Board 
for appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


